Citation Nr: 0823289	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-41 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.

In June 2007, the veteran submitted additional evidence after 
the case was certified to the Board.  This evidence only 
applies to the PTSD claim and is not relevant to his major 
depressive disorder claim.  Therefore, a remand for RO review 
of the additional evidence with regards to the major 
depressive disorder is not necessary.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDING OF FACT

The veteran does not have major depressive disorder that is 
attributable to his active military service.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the claim of service connection for major 
depressive disorder, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which imposes a duty on 
VA to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, the fact 
that the notice did not address either the relevant rating 
criteria or effective date provisions was harmless error 
because service connection is being denied, and therefore no 
rating or effective date will be assigned.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007), cert. granted, 
76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209).

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in August 2004.  The letter 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  Consequently, a 
remand for further notification is not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical and personnel 
records, as well as VA treatment records.  Significantly, the 
veteran indicated that he had no other information or 
evidence to submit for his major depressive disorder claim.

Upon review of the veteran's service treatment records and 
post-service medical records, the Board finds that the 
present medical evidence is sufficient to make a final 
decision and that a VA examination will not be necessary to 
further evaluate the claim for major depressive disorder.  
Under the VCAA, VA has a duty to provide a medical 
examination to a veteran when the record includes: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the current disability or 
symptoms may be associated with service; but (4) insufficient 
competent medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this appeal, after considering the evidence, the Board 
finds that a VA examination is not warranted for this claim.  
Specifically, as explained in more detail below, the evidence 
does not establish that an event, injury, or disease occurred 
in service.  Additionally, the medical evidence of record is 
sufficient to make a decision.  The Board, therefore, finds 
that a VA examination is not warranted, and that the VCAA 
duty to assist has also been satisfied.

II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he has major depressive disorder as a 
result of his active military service.  Specifically, the 
veteran claims that his depression started while in service.  
The veteran believes that his in-service depression is the 
cause of his current major depressive disorder.  He, 
therefore, believes that service connection is warranted.

Post-service medical records show that the veteran has a 
current psychiatric disability, diagnosed as major depressive 
disorder.  VA treatment records reflect a diagnosis of major 
depressive disorder since October 2003 from VA psychiatrist, 
Dr. R.M.D.  Dr. R.M.D. has been treating the veteran for 
major depressive disorder since that time.  The Board, 
therefore, finds that the veteran has major depressive 
disorder.

A thorough review of the veteran's service medical records is 
negative for any complaints or treatment of depression or any 
other psychiatric disorder while in service.  His February 
1973 separation examination was normal.  Additionally, the 
post-service medical records do not show any treatment of 
major depressive disorder until October 2003, over thirty 
years after the veteran's separation from service.  The Board 
finds the length of years between the normal separation 
examination and psychiatric treatment more probative than the 
veteran's assertions of continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.).  Thus, there is an absence of evidence of an 
in-service event, injury, or disease and continuity of 
symptomatology from the time of discharge.  Moreover, none of 
the current treatment providers have linked the veteran's 
major depressive disorder to service.  Therefore, because the 
veteran's major depressive disorder is not attributable to 
his active military service, the Board finds that service 
connection is not warranted.

The veteran's own statements are the only evidence that links 
his major depressive disorder to his active military service.  
As noted above, the veteran believes that his major 
depressive disorder is the result of his active military 
service.  While the Board does not doubt the sincerity of his 
belief that his psychiatric disability is related to his time 
in service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of his current psychiatric disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)).  Therefore, the Board finds 
that there is not sufficient evidence linking the veteran's 
military service to his current major depressive disorder to 
warrant service connection.

For all the foregoing reasons, the Board finds that the claim 
of service connection for major depressive disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for major depressive disorder is denied.


REMAND

The veteran also seeks service connection for PTSD.  He 
contends that he is diagnosed with PTSD and that it is the 
result of stressors (both combat- and non-combat-related) he 
experienced during military service.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Section 4.125(a) requires the diagnosis to conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

In November 2005, the veteran was seen at the Kansas City VA 
Medical Center (VAMC) for a PTSD evaluation.  At that time, 
Dr. C.P. diagnosed him with combat-related PTSD.  
Additionally, in August 2006, the veteran was afforded a VA 
examination to determine whether or not he had PTSD.  The 
veteran was found to have PTSD.  The VA examiner also found a 
link between the veteran's asserted combat experiences and 
his current PTSD symptoms.

The veteran contends that he had several in-service stressors 
that may have contributed to his PTSD.  Specifically, in a 
May 2006 letter, the veteran asserts four possible stressors.  
The first incident involved the veteran's deployment in Bien 
Hoa, Vietnam in January 1971.  He claims that while on 
nighttime guard duty, he experienced fear and a feeling of 
impending doom as a result of being involved with warfare 
activities.  The second incident occurred while the veteran 
was sitting next to a fellow service member on a bench in 
April or May 1971.  The equipment that the other soldier was 
working on exploded, burning his face.  The third incident 
occurred in June or July 1971 while the veteran was riding in 
a helicopter to fix equipment outside of Bien Hoa, Vietnam.  
The veteran asserts that the helicopter made some severe 
evasive maneuvers and that the door gunner stated that they 
were taking incoming fire.  The final incident occurred in 
Fort Huachuca, Arizona, around January 1973.  The veteran 
asserts that he was responsible for processing a fellow 
service member who had been burned and transporting him to 
the hospital.

The RO found the veteran's assertions of stressors too vague 
to verify.  In June 2007, the veteran submitted new evidence 
to support his asserted in-service stressors.  Specifically, 
he submitted morning reports reflecting hospital treatment of 
the fellow service member who he claims he witnessed being 
burned in 1973.  The AOJ, here the RO, has yet to consider 
this potentially relevant evidence.  In June 2008, the 
veteran's representative explicitly declined to waive AOJ 
review of the newly submitted evidence.  When evidence is 
received by the Board that has not been considered by the 
AOJ, a remand is necessary, absent a waiver of AOJ review 
from the veteran.  See 38 C.F.R. § 20.1304(c) (2007); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The AOJ, therefore, should 
attempt to verify the veteran's stressors in light of the new 
evidence.

Additionally, there is some indication that the veteran may 
have continued treatment at the Kansas City VAMC beyond 
February 2006.  The RO/AMC should, therefore, also attempt to 
obtain any subsequent VA or other relevant treatment records.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Give the veteran another opportunity 
to provide further information regarding 
details surrounding the stressors that he 
alleges he was exposed to in service.  He 
should be asked to provide, to the best of 
his ability, any additional information 
including detailed descriptions of 
stressful events, identifying and 
describing specific events, including all 
dates, places, and identifying information 
concerning his unit(s) and the location of 
his unit(s) when any stressor occurred.  
He should be invited to submit statements 
from former service comrades or others 
that establish the occurrence of his 
claimed in-service stressors.

2.  Undertake any necessary development to 
independently verify the stressors, to 
include contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate agency.  A records 
search should encompass at least the 
January 1973 to March 1973 time period for 
the stressor involving the burned fellow 
service member, as well as any other 
relevant time periods that the veteran 
asserts.  Any additional action necessary 
for independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, the 
AOJ should notify the veteran and his 
representative of this fact, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  Obtain and associate with the claims 
file all relevant VA treatment records 
prepared since February 2006.

4.  If any of the above-referenced 
stressors can be verified, schedule the 
veteran for a VA psychiatric examination 
to 


determine whether the diagnostic criteria 
for PTSD are satisfied (current 
regulations require a diagnosis of PTSD in 
conformance with the DSM-IV).  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The VA examiner should 
evaluate the veteran, review the medical 
evidence of record, and render an opinion 
as to whether there is a diagnosis of 
PTSD, and, if so, whether it is at least 
as likely as not (50 percent or greater 
likelihood) that such PTSD is due to the 
veteran's verified in-service stressor(s).  
Psychological testing should be 
administered if deemed necessary by the 
examiner and all clinical findings should 
be reported in detail.  A complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service connection 
for PTSD.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


